Name: Commission Regulation (EC) NoÃ 79/2007 of 26 January 2007 on the issue of import licences against applications lodged from 15 to 19 January 2007 under the tariff quota opened by Regulation (EC) NoÃ 2021/2006 for rice originating in the ACP States and the overseas countries and territories (OCTs)
 Type: Regulation
 Subject Matter: executive power and public service;  economic geography;  tariff policy;  plant product;  international trade
 Date Published: nan

 27.1.2007 EN Official Journal of the European Union L 20/13 COMMISSION REGULATION (EC) No 79/2007 of 26 January 2007 on the issue of import licences against applications lodged from 15 to 19 January 2007 under the tariff quota opened by Regulation (EC) No 2021/2006 for rice originating in the ACP States and the overseas countries and territories (OCTs) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1) Having regard to Commission Regulation (EC) 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2) and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 2021/2006 (3) opens an annual overall tariff quota for the import of 160 000 tonnes of rice, in husked-rice equivalent, comprising 125 000 tonnes originating in the ACP States (serial number 09.4187), 25 000 tonnes originating in the Netherlands Antilles and Aruba (serial number 09.4189) and 10 000 tonnes originating in the least developed OCTs (serial number 09.4190), and an annual tariff quota of 20 000 tonnes of broken rice (serial number 09.4188). (2) For the quota with serial number 09.4187, Article 3 of Regulation (EC) No 2021/2006 sets the quantity available for the sub-period January at 41 668 tonnes. For the quota with serial number 09.4188, Article 5 of Regulation (EC) No 2021/2006 sets the quantity available for the sub-period January at 10 000 tonnes. For the quota with serial number 09.4189, Article 9(1)(a) of Regulation (EC) No 2021/2006 sets the quantity available for the sub-period January at 8 334 tonnes. For the quota with serial number 09.4190, Article 9(1)(b) of Regulation (EC) No 2021/2006 sets the quantity available for the sub-period January at 3 334 tonnes. (3) The information provided in accordance with Article 17(a) of Regulation (EC) No 2021/2006 shows that, in the case of the quota with serial number 09.4187, applications lodged from 15 to 19 January 2007 in accordance with Article 13 of that Regulation cover a quantity in husked-rice equivalent greater than the quantity available. As a result, the extent to which import licences may be issued should be determined by laying down the award coefficient to be applied to the quantities applied for. (4) In the case of the quotas with serial numbers 09.4188, 09.4189 and 09.4190, the quantities carried over to the next sub-period and the total quantities available for each quota should also be laid down, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice originating in the ACP States/OCTs covered by quota serial numbers 09.4187, 09.4188, 09.4189 and 09.4190 as referred to in Regulation (EC) No 2021/2006 lodged from 15 to 19 January 2007, licences shall be issued for the quantities applied for, multiplied by the award coefficients set out in the Annex to this Regulation. 2. The quantities available for the sub-period January 2007 to be carried over to the next sub-period and the total quantities available for the sub-period May 2007 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 384, 29.12.2006, p. 61. ANNEX Award coefficients to be applied to quantities applied for under the sub-period January 2007 and quantities carried over to the next sub-period Origin/product Quota or serial No Award coefficient Quantity carried over to the sub-period May 2007 (t) Total quantities available for the sub-period May 2007 (t) ACP States (Article 2 of Regulation (EC) No 2021/2006)  CN codes 1006 10 21 to 1006 10 98, 1006 20 and1006 30 09.4187 64,522364 %  41 666 ACP States (Article 4 of Regulation (EC) No 2021/2006)  CN code 1006 40 00 09.4188 100 % 4 902 14 902 OCTs (Article 8 and Article 9(1)(a) and (b) of Regulation (EC) No 2021/2006)  CN code 1006 (a) Netherlands Antilles and Aruba 09.4189 100 % 1,001 8 334,001 (b) least developed OCTs 09.4190 0 % 3 334 6 667